DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 10/17/22.  Accordingly, claims 17-39 are currently pending; and claims 1-16 are canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19,  22-30 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKnight et al (2004/0081078) previously cited.
-Regarding claim 17, McKnight et al  teaches a method for communicating data (outputted from ((10), figure 1) acoustically, comprising: 
procedure ((10), figure 1) of serially/sequentially generating and arranging the data as a sequence (“encoded sequence or digitized data”, [0050]) of data blocks, each data block consisting of 64 bits, (see “The encoded sequence or digitized data, at the output of the encoder 10, is mapped using the modulator system 12 onto pure tones (e.g., DTMF tones)”, [0050]) and “during Error Correcting Coding, data may be expanded to 64-bits”, [0055]), (said arranging considered here as  a procedure of segmenting the data into a sequence of symbols (being the sequence of data blocks wherein each data symbol is a corresponding data block), (see figure 1, and [0050, 0055]); 
procedure ((12), figure 2) of determining for each symbol of the sequence of symbols (referred to (Encoded Signal), figure 2) a plurality of tones (being data-embedded tones (“acoustic tones (e.g., DTMF tones) modulated by digital data”, [0012]) outputted from (12) and respectively corresponding to a plurality of  frequencies (f0,…, f5) (see figure 2)), based on a mapping (“amplitude modulation”, [0010]) between each of the symbols and each set of tones (being the plurality of tones), wherein each of the plurality of tones for each  symbol in the sequence of symbols is outputted from the mapping and at a different frequency (corresponding to a respective frequency among the plurality of  frequencies (f0,…, f5), (see [0010, 0012, 0051]); and 
procedure ((12), figure 2)  for each symbol in the sequence of symbols, simultaneously  acoustically generating the plurality of tones (represented by  the frequencies (f0,…, f5) (see figure 2)) being audio frequencies) determined for the respective symbol (see [0022]).
-Regarding claim 18, McKnight et al  teaches that each set of tones includes  K number of tones (k=6), (see figure 2).
-Regarding claim 19, McKnight et al  teaches that the method comprises: procedure ((210s, 220), figure 2)  of  generating a transmission packet (outputted from (220))  for a first set of symbols of the sequence of symbols, (the transmission packet being the  first set of symbols of the sequence of symbols after each symbol of the  first set of symbols being simultaneously modulated, via (12) of figure 2), with the plurality of tones), wherein the each symbol of the transmission packet comprises a payload (referred to data (“data”, [0055]) after being modulated with the plurality of tones), the payload resultedly comprising the respective plurality of tones corresponding to the first set of symbols, (see figure 2, and [0051, 0055]).
-Regarding claim 22, McKnight et al  teaches that simultaneously acoustically generating the plurality of tones for each symbol in sequence comprises: summing, via ((220), figure 2), the plurality of tones after being modulated, via ((210s), figure 2), with each symbol of the sequence of symbols, into an audio signal (outputted from ((220), figure 2); and transmitting, via a speaker (“loudspeaker”, [0011]), the audio signal.
-Regarding claim 23, McKnight et al  teaches that the method comprises:
 procedure of receiving an audio signal comprising a sequence of a plurality of simultaneous tones at a microphone “microphone”, (see [0049]);
procedure ((16), figure 1) of decoding each of the plurality of simultaneous tones into a symbol (outputted from (16), (see [0052, 0053]); and
procedure ((16, 18), figure 1) of combining, the symbols serially/sequentially  into the data (“N b-bit error coded blocks”, [0053]) to be inputted to ((18), figure 1), (see [0053]).
-Regarding claim 24, McKnight et al  teaches that the method comprises: converting the received audio signal into a series of FFT frames (“fourier windows”, [0053]).
-Regarding claim 25, McKnight et al  teaches that the method comprises: after analyzing the FFT frames for a set of tones (“all tones in the discovered frame”, [0053]), detecting the K most prominent peaks corresponding to K tones, k=6 which corresponds to the plurality of  frequencies (f0,…, f5), figure 2),  (the detected K most prominent peaks indicated by detected tones “single tones” if the tones is correctly detected), wherein the K most prominent peaks are indicated by corresponding amplitudes of the detected tones in frequency domain being obtained after a performance of FFT on the received audio signal, (see [0053]).
-Regarding claim 26, McKnight et al  teaches that each symbol is associated with a plurality of tones via a combinadics encoding method (12), (see figure 2 and [0051, 0055]).
-Regarding claim 27, McKnight et al  teaches that each of the plurality of simultaneous tones is decoded into a symbol (“N*b-bits”, [0053]), using a combinadics decoding method ((16), figure 1), (see [0051-0053]).
-Regarding claim 28, McKnight et al  teaches that the combinadics encoding and decoding methods associate integers (“N”, “b”, [0053],  with a set of K tones, (see figure 2 and [0051-0053]).
-Regarding claim 29, McKnight et al  teaches that the plurality of tones are audibly generated (see [0022]).
-Regarding claim 30, McKnight et al  teaches that each of the plurality of tones for each symbol can be within an audio spectrum from 18 kHz to 20 kHz, (see [0022]).
-Regarding claim 37, McKnight et al  teaches an  apparatus (“device”, [0048]) for communicating data acoustically, comprising: 
a memory (“controller’s memory”, [0048]); 
a speaker (“loud speaker 506”, [0048]); and 
a processing system (“DSP 502”, [0048]) coupled to the memory and the speaker and configured to control the apparatus to perform a method comprising: 
procedure ((10), figure 1) of serially/sequentially generating and arranging a stream (“encoded sequence or digitized data”, [0050]) of bytes (outputted from ((10), figure 2), each bytes consisting of 64 bits, as a sequence of symbols at the input of ((12), figure 2), each symbol being a byte and consisting of  B number of bits, B=64, (see “The encoded sequence or digitized data, at the output of the encoder 10, is mapped using the modulator system 12 onto pure tones (e.g., DTMF tones)”, [0050]) and “during Error Correcting Coding, data may be expanded to 64-bits”, [0055]), (said generating and arranging considered here as  a procedure of segmenting the stream of bytes into the sequence of symbols, each symbol comprising B number of bits, (see figure 10, and [0050, 0055]); 
procedure ((12), figure 2) of determining for each symbol of the sequence of symbols (referred to (Encoded Signal), figure 2) a plurality of tones (being data-embedded tones (“acoustic tones (e.g., DTMF tones) modulated by digital data”, [0012]) outputted from (12) and respectively corresponding to a plurality of  frequencies (f0,…, f5) (see figure 2)), based on a bijective mapping (“amplitude modulation”, [0010]) between each of the symbols and each set of tones (being the plurality of tones), wherein each set of tones in the bijective mapping is outputted from the mapping and includes a same number (=6) of tones and each tone in the set of tones has different frequencies among the plurality of  frequencies (f0,…, f5), (see [0010, 0012, 0051]); and 
procedure ((12), figure 2 and the speaker)  of sequentially for each symbol in the sequence of symbols, simultaneously  acoustically generating the plurality of tones (represented by  the frequencies (f0,…, f5) (see figure 2)) being audio frequencies) determined for the respective symbol (see [0022]), and outputting the plurality of tones via the speaker simultaneously for each symbol (see ‘0048]), or in another word, procedure of sequentially for each symbol of the sequence of symbols, acoustically output, using the speaker, the plurality of tones determined for the respective symbol, wherein the plurality of tones for the respective symbol acoustically output simultaneously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al, in view of Oh et al (2009/0119110) previously cited.
-Regarding claim 20, McKnight et al does not teach whether the transmission packet comprises a header before the payload and error correction data after the payload, as claimed.
In analogous art, Oh et al  teaches that a transmission packet can comprise a header (601) before the payload (607) and error correction data (608) after the payload (see figure 6A), wherein the header can comprise  an length information “predetermined length” of the packet (see [0127]).
It would have been obvious for one skilled in the art before the effective filing date of the invention to implement McKnight et al, as taught by Oh et al, in such a way that the transmission packet would further comprise a header having information on the length of the packet before the payload and error correction data after the payload in order to additionally provide the receive site with the information on the length of the packet as extra information on the packet, and make the receive site capable of detecting packet error via using the information of the error correction data.
-Regarding claim 21, as for claim 20, McKnight et al in view of Oh et al  teaches that the header resultedly  comprises the information on the length of the packet as an indication of a length of the transmission packet.
Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al, in view of Lin et al (2020/0169327) previously cited.
-Regarding claim 31, McKnight et al  teaches a system (see figure 1) for communicating data acoustically, comprising: 
an encoding device (comprising (10, 12)) performing a first method, the first method comprising:
procedure ((10), figure 1) of serially generating and arranging the data as a sequence (“encoded sequence or digitized data”, [0050]) of data blocks, each data block consisting of 64 bits, (see “The encoded sequence or digitized data, at the output of the encoder 10, is mapped using the modulator system 12 onto pure tones (e.g., DTMF tones)”, [0050]) and “during Error Correcting Coding, data may be expanded to 64-bits”, [0055]), (said arranging considered here as  a procedure of segmenting the data into a sequence of symbols (being the sequence of data blocks wherein each data symbol is a corresponding data block), (see figure 10, and [0050, 0055](; 
procedure ((12), figure 2) of determining for each symbol of the sequence of symbols (referred to (Encoded Signal), figure 2) a plurality of tones (being data-embedded tones (“acoustic tones (e.g., DTMF tones) modulated by digital data”, [0012]) outputted from (12) and respectively corresponding to a plurality of  frequencies (f0,…, f5) (see figure 2)), based on a mapping (“amplitude modulation”, [0010]) between each of the symbols and each set of tones (being the plurality of tones and  corresponding to the  plurality of  frequencies), wherein each of the plurality of tones for each  symbol in the sequence of symbols is at a different frequency (corresponding to a respective frequency among the plurality of  frequencies (f0,…, f5), (see [0010, 0012, 0051]); and 
a playback device (comprising a speaker (“loudspeaker”, [0011]) performing a second method, the second method comprising:
procedure of,  via the speaker, for each symbol in the sequence of symbols, playing back of the plurality of tones determined for the respective symbol (see [0011, 0051]).
McKnight et al  does not teach whether the encoding device comprises a first processor and a first non-transitory, computer-readable medium storing instructions that, when executed by the first processor, cause the encoding device to perform the first method, as claimed, nor whether the playback device comprises a second processor and a second tangible, non-transitory, computer-readable medium storing instructions that, when executed by the second processor, cause the playback device to perform the second method, as claimed.
In analogous art, Lin et al  teaches that a device can be implemented with a processor “processor” and  a non-transitory, computer-readable medium “memory” storing instructions “instructions” that, when executed by the first processor, causing the device to perform a functional method of the device, (see [0087]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement McKnight et al, as taught by Lin et al, in such a way that the encoding device would comprise a first processor and a non-transitory computer-readable medium storing instructions that, when executed by the first processor, cause the encoding device to perform the first method, and the playback device would comprise a second processor and a second non-transitory, computer-readable medium storing instructions that, when executed by the second processor, cause the playback device to perform the second method, so that with the implementation, the each of the encoding device and the playback device would be enhanced with programmable features in high-speed fashion.
-Regarding claim 32, McKnight et al  teaches that each set of tones includes K number of tones (corresponding frequencies (f0,…, f5), figure 2) are used to encode each symbol, (k=6), (see figure 2).
-Regarding claim 33, McKnight et al  teaches that the first method comprises:  
procedure ((210s, 220), figure 2)  of  generating a transmission packet (outputted from (220))  for a first set of symbols of the sequence of symbols, (the transmission packet being the  first set of symbols of the sequence of symbols after each symbol of the  first set of symbols being simultaneously modulated, via (12) of figure 2), with the plurality of tones), wherein the each symbol of the transmission packet comprises a payload (referred to data (“data”, [0055]) after being modulated with the plurality of tones), the payload resultedly comprising the respective plurality of tones corresponding to the first set of symbols, (see figure 2, and [0051, 0055]).
-Regarding claim 34, McKnight et al  teaches that the second method comprises:  summing, via ((220), figure 2), the plurality of tones after being modulated, via ((210s), figure 2), with each symbol of the sequence of symbols, into an audio signal (outputted from ((220), figure 2); and transmitting, via a speaker (“loudspeaker”, [0011]), the audio signal.
-Regarding claim 35, McKnight et al  teaches a method, performed by a device ((10, 12), figure 1), for communicating data (outputted from ((10), figure 1) acoustically, comprising: 
procedure ((10), figure 1) of serially generating and arranging the data as a sequence (“encoded sequence or digitized data”, [0050]) of data blocks, each data block consisting of 64 bits, (see “The encoded sequence or digitized data, at the output of the encoder 10, is mapped using the modulator system 12 onto pure tones (e.g., DTMF tones)”, [0050]) and “during Error Correcting Coding, data may be expanded to 64-bits”, [0055]), (said arranging considered here as  a procedure of segmenting the data into a sequence of symbols (being the sequence of data blocks wherein each data symbol is a corresponding data block), (see figure 10, and [0050, 0055](; 
procedure ((12), figure 2) of determining for each symbol of the sequence of symbols (referred to (Encoded Signal), figure 2) a plurality of tones (being data-embedded tones (“acoustic tones (e.g., DTMF tones) modulated by digital data”, [0012]) outputted from (12) and respectively corresponding to a plurality of  frequencies (f0,…, f5) (see figure 2)), based on a bijective mapping (“amplitude modulation”, [0010]) between each of the symbols and each set of tones (being the plurality of tones), wherein each set of tones in the bijective mapping is outputted from the mapping and includes a same number (=6) of tones and each tone in the set of tones has different frequencies among the plurality of  frequencies (f0,…, f5), (see [0010, 0012, 0051]); and 
procedure ((12), figure 2)  of  for each symbol in the sequence of symbols, simultaneously  acoustically generating the plurality of tones (represented by  the frequencies (f0,…, f5) (see figure 2)) being audio frequencies) determined for the respective symbol (see [0022]), or in another word, for each symbol in the sequence of symbols, providing simultaneous playback of the plurality of tones determined for the respective symbol.
McKnight et al  does not teach a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a system to perform the method, as claimed.
In analogous art, Lin et al  teaches that a device can be implemented with a processor “processor” and  a non-transitory, computer-readable medium “memory” storing instructions “instructions” that, when executed by the first processor, causing the device to perform a functional method of the device, (see [0087]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement McKnight et al, as taught by Lin et al, in such a way that the device would comprise  a processor and a non-transitory computer-readable medium storing instructions that, when executed by the  processor, cause a system (being the device) to perform the method, so that with the implementation, the device would be enhanced with programmable features in high-speed fashion.
-Regarding claim 36, McKnight et al  teaches that the method comprises: procedure ((210s, 220), figure 2)  of  generating a transmission packet (outputted from (220))  for a first set of symbols of the sequence of symbols, (the transmission packet being the  first set of symbols of the sequence of symbols after each symbol of the  first set of symbols being simultaneously modulated, via (12) of figure 2), with the plurality of tones), wherein the each symbol of the transmission packet comprises a payload (referred to data (“data”, [0055]) after being modulated with the plurality of tones), the payload resultedly comprising the respective plurality of tones corresponding to the first set of symbols, (see figure 2, and [0051, 0055]).
Allowable Subject Matter
Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are, in part, not persuasive.   As results, the previous objections have been withdrawn; and claims 38 and 39 are allowable.
-With respect to claim 17, applicant's arguments are not persuasive.  
The applicant mainly argues that McKnight et al  does not teach the limitation “determining for each symbol of the sequence of symbols a plurality of tones based on a mapping between symbols and sets of tones, wherein each of the plurality of tones for each symbol in the sequence of symbols is at a different frequency”.
The examiner respectfully disagrees.  As set forth above in this Office Action, McKnight et al  teaches procedure ((12), figure 2) of determining for each symbol of the sequence of symbols (referred to (Encoded Signal), figure 2) a plurality of tones (being data-embedded tones (“acoustic tones (e.g., DTMF tones) modulated by digital data”, [0012]) outputted from (12) and respectively corresponding to a plurality of  frequencies (f0,…, f5) (see figure 2)), based on a mapping (“amplitude modulation”, [0010]) between each of the symbols and each set of tones (being the plurality of tones), wherein each of the plurality of tones for each  symbol in the sequence of symbols is outputted from the mapping and at a different frequency (corresponding to a respective frequency among the plurality of  frequencies (f0,…, f5), (see [0010, 0012, 0051]).
-With respect to claims 31, 35 and 37, applicant's arguments are not persuasive with similar reasons set forth for claim 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632